Adjudication unanimously affirmed. Memorandum: We reject the contention of defendant that the evidence is insufficient to support his conviction of sexual abuse in the first degree (Penal Law § 130.65 [3]) because the People failed to prove that he touched the victim’s vagina for the purpose of gratifying sexual desire (see, Penal Law § 130.00 [3]). The sexual gratification element may be inferred from the conduct itself (see, People v Dehler, 216 AD2d 643, 644, lv denied 86 NY2d 734; Matter of Olivia YY., 209 AD2d 892). We further reject the contention that the People failed to present sufficient proof corroborating defendant’s statement to the police (see, CPL 60.50). The People presented corroborative proof placing defendant at the crime scene (see, People v Lipsky, 57 NY2d 560, 571, rearg denied 58 NY2d 824), and “there was additional corroborative evidence presented by the victim’s prompt outcry” (People v Bott, 234 AD2d 625, 626, lv denied 89 NY2d 1009; see, People v Cordero, 257 AD2d 372).
Defendant failed to preserve for our review his contention that the 28-day delay between the conclusion of the trial and the verdict deprived him of his right to a prompt verdict (see, People v Munn, 184 AD2d 1061, lv denied 80 NY2d 932) and that the indictment does not sufficiently specify the time period in which the crime was committed (see, People v Harris, 150 AD2d 723, 724). We decline to exercise our power to review *1012those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Adjudication of Ontario County Court, Henry, Jr., J. — Youthful Offender.) Present — Green, J. P., Hayes, Pigott, Jr., Scudder and Callahan, JJ.